Lansdeh, J. Claimant, the County of Will, State of Illinois, within the borders of which is located' the Illinois State Penitentiary, seeks to recover from respondent the sum of $528.00. The action is brought by virtue of Ill. Rev. Stat. 1947, Chap. 65, Secs. 37-39, to recover the necessary expenses incurred by its officers by reason of court proceedings in such county involving petitions for Writs of Habeas Corpus by or on behalf of inmates of a State charitable or penal institution who were not residents of such county at the time of their commitment and were not committed by any court therein. Claimant has previously been granted an award of $561.50 by this Court in a similar case under the same statute, in which case claimant was awarded reimbursement for expenses incurred in Habeas Corpus cases for the period September, 1947, through June, 1948. County of Will v. State, 18 C.C.R. 189. That case and County of Randolph v. State, No. 4157, opinion filed February 14, 1950, control this case and are authorities for an award in this case. Claimant and respondent have filed a stipulation of facts in this case. Such stipulation is hereby approved. The stipulation discloses that claimant has complied with all of the statutory prerequisites to recovery and that, during the period from July, 1948, through March, 1949, seventy-nine petitions for Writs of Habeas Corpus were filed in the Circuit Court of Will County, Illinois, by inmates of the Illinois State Penitentiary who were not residents of the County of Will or committed by any court therein. In each case the clerk would be entitled to a fee of $5.00, or a total of $395.00. In addition, in connection with twenty-one of snch petitions, photostatic copies of certain records and documents were required to be furnished by the clerk to the Attorney General of the State of Illinois at a cost of $133.00. No other reimbursable expenses are sought by claimant herein. An award is, therefore, entered in favor of the County of Will, State of Illinois, in the sum of $528.00.